DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 7, 2022 has been entered.

Response to Amendment
	This action is in response to Applicant’s amendment filed on November 7, 2022. Claims 6, 13, and 19 are cancelled. Claims 1-5, 7-12, 14-18, and 20 are pending and will be considered for examination.

Allowable Subject Matter
Claims 1-5, 7-12, 14-18, and 20 are allowable over the prior art though they are rejected on other grounds. The combination of elements and the claim as a whole are not found in the prior art. 

Regarding Claims 1-5, 7-12, 14-18, and 20, as discussed in the Final Rejection dated 08/12/2022, neither Venkatesh (WO 2018/200996 A1), Shaffer (US 2016/0063604 A1), Perry (US 2007/0073580 A1), Kacholia (US 8,768,932 B1), nor the totality of the prior art anticipate or render obvious the claims as a whole. 
While the prior art teaches some aspects and features of claims 1, 8, and 15, for each claim above, the Examiner emphasizes the unique combination of features as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias
Although these limitations are not found in the prior art they still stand rejected under 35 U.S.C 101 as being directed to an abstract idea without integrating the abstract idea into a practical application or adding significantly more to the abstract idea itself.



















Response to Arguments
I.	Claim Rejections - 35 USC § 101
Applicant’s arguments filed November 7, 2022 with respect to claims rejected under 35 USC § 101 have been fully considered but they are not persuasive. 

Step 2A Prong 1
	a. Certain Methods of Organizing Human Activity
	Applicant argues (page 14) that the pending claims do not recite “certain methods of organizing human activity” because the pending claims are distinguishable from the examples in the MPEP, and do not recite agreements in the form of a contract, legal obligation, advertising, marketing or sales activity
or behavior, or business relations. Examiner disagrees with this analysis. There is no requirement that claims be non-distinguishable from the examples in the MPEP in order for them to recite an abstract idea. In addition, as discussed in the updated 101 rejection below, the pending claims do recite the abstract idea of recommending product substitutions (advertising, marketing or sales activity or behavior). 
	Applicant goes on to argue “In contrast, the present claims recite systems and methods for performing computing tasks in the form of implementing a plurality of engines and machine learning models to address an Internet-centric problem derived from the nature of online ordering and fulfillment”. Examiner disagrees. The pending claims recite the abstract idea of recommending product substitutions implemented using generic computer system functions. 
	Therefore, Applicant’s arguments that the pending claims do not recite “certain methods of organizing human activity” is not persuasive. 

	b. Similarity to Patent Eligible Subject Matter
	Applicant argues that the pending claims are similar to DDR and Weisner, which were held to be directed to a specific solution for an Internet-centric problem, and therefore subject matter eligible under 101. In support of this argument, Applicant identifies Spec [0002]-[0003] which Applicant asserts identify an Internet-centric problem. Examiner disagrees with this analysis. Spec [0002]-[0003] discuss the business problem of an ordered product being unavailable after a customer has placed an order, and proposes a business solution of recommending a substitute product for the unavailable ordered product. The problem and solution identified are a common part of commerce. Examiner does not find any evidence that this problem is Internet-centric. Rather, the pending claims recite the abstract idea of recommending product substitutions using generic computer system functions. Therefore, this argument is not persuasive. 

Step 2A Prong 2
	Applicant argues (top of page 17) under Step 2A Prong 2 that the additional elements integrate the abstract idea into a practical application. In support of this argument, Applicant asserts that “claim 1 recites an improvement to computer-implemented fulfillment systems and provides a solution to an Internet-centric problem. In particular, the claims require elements such as a non-transitory memory, a database, a processor, a substitution identification engine, and a process comparison engine, each of which ties any allegedly recited abstract idea to a practical implementation. In particular, each of the 
disclosed elements tie any allegedly abstract idea to a specific machine requiring specific elements, such as a substitution identification engine and a process comparison engine”. Examiner disagrees. First, the pending claims do not recite an improvement providing a technological solution to an Internet-centric problem (see discussion under Step 2A Prong 1 above). Second, the additional elements cited by Applicant amount to a generic computer system. Examiner notes that the substitution identification engine, customer understanding model, and process comparison engine are not defined in structural terms in the Specification, and are therefore interpreted as software implemented by a generic computer system. Applicant asserts that the cited additional elements constitute “a specific machine”. Examiner does not find any evidence of such “a specific machine” in Applicant’s disclosure. Therefore, this argument is not persuasive. 

Step 2B
	Applicant argues (top of page 18) that the pending claims are similar to the claims in DDR. In support of this argument, Applicant emphasizes the additional elements of “a substitution identification engine that includes a customer understanding model” and concludes that the “customer understanding model is a trained machine learning model that provides ‘significantly more’ than mere recitation of abstract ideas on a generic computer”. Examiner disagrees. At the current level of generality, the substitution identification engine, customer understanding model, and process comparison engine amount to software implemented on a generic computer system to carry out the abstract idea. Specifically regarding training the customer understanding model, the pending claims only recite that the model is trained using a certain data set to produce a result without describing how the model is trained (e.g., and algorithm)  in order to produce the result. Therefore, this argument is not persuasive. 
	Applicant goes on to argue (middle of page 18) that the pending claims recite a technological solution to a technological problem that exists in Internet-centric e-commerce platforms. In support of this argument, Applicant cites Spec [0002]-[0003] and emphasizes the additional elements of “a substitution identification engine that includes a customer understanding model and a process comparison engine, each of which provide specific technical solutions with respect to the identified Internet-centric problem”. Examiner disagrees. Spec [0002]-[0003] discuss the business problem of an ordered product being unavailable after a customer has placed an order, and proposes a business solution of recommending a substitute product for the unavailable ordered product. The problem and solution identified are a common part of commerce. Examiner does not find any evidence that this problem is Internet-centric. Rather, the pending claims recite the abstract idea of recommending product substitutions using generic computer system functions. In addition, at the current level of generality, the substitution identification engine, customer understanding model, and process comparison engine amount to software implemented on a generic computer system to carry out the abstract idea. Therefore, this argument is not persuasive. 

II.	Claim Rejections - 35 USC § 103
Applicant’s arguments filed November 7, 2022  with respect to claims rejected under 35 USC § 103 have been fully considered and are persuasive. The rejection under 35 USC § 103 is withdrawn. 





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-12, 14-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Is the claim directed to a process, machine, manufacture or composition of matter? 
Claims 1-5 and 7 are directed to a system, which is a machine. Therefore, claims 1-5 and 7 are directed to one of the four statutory categories of invention. Claims 8-12 and 14 are directed to a method, which is a process. Therefore, claims 8-12 and 14 are directed to one of the four statutory categories of invention. Claims 15-18 and 20 are directed to a non-transitory computer readable medium, which is a manufacture. Therefore, claims 15-18 and 20 are directed to one of the four statutory categories of invention.

Step 2A
Claim 1:
The claim recites a system comprising: 
a communications interface configured to communicate, over one or more networks, with a computing device associated with each of a plurality of customers of an e-commerce platform, and a plurality of computing systems associated with a plurality of stores, each of the plurality of computing systems including one or more other computing devices; 
a non-transitory memory resource storing instructions; 
a database storing item attribute data and customer attribute data; and 
one or more processors coupled to the communications interface and the memory resource, the one or more processors being configured to execute the instructions to: 
receive, over the one or more networks via the communications interface and from a computing device of a first customer of the plurality of customers, order data, the order data including data indicative of at least one item ordered by the first customer and location data indicating a location of a particular store of the plurality of stores; 
obtain, from the database, item attribute data associated with the at least one item, the item attribute data corresponding to a characteristic of the at least one item and a common characteristic of a plurality of substitution items; 
obtain, from the database, customer attribute data identifying preferences of the first customer; 
a substitution identification engine communicatively coupled to the non-transitory memory and the database, the substitution identification engine configured to: 
during a first time interval, implement a customer understanding model configured to generate a preference score for each substitution item of the plurality of substitution items, the preference score indicating a likelihood that the first customer will accept one of the plurality of substitution items as a replacement for the item ordered by the first customer, wherein the customer understanding model is trained using a training feature set including a customer's purchase behavior over a first predetermined time period and a training target set including a customer's purchase behavior over a second predetermined time period, wherein the customer understanding model is configured to execute a set of operations including: 
determining a preference score for each substitution item in the plurality of substitution items based on the item attribute data and the first customer attribute data;  
ranking each substitution item in the plurality of substitution items based on the preference scores; 2Atty. Docket No. 6162US01 (R3014-12800)
obtain item title data that corresponds to characteristics of the plurality of substitution items; 
determine a relevance score for each substitution item in the plurality of substitution items based on the item title data, the relevance score indicating a relevancy between the item ordered by the first customer and the respective substitution item; and 
determine an overall substitution score by combining the relevance score and the preference score; 
transmit, over the one or more networks and to a computing device associated with the particular store, the order data along with substitution data that includes information identifying each substitution item in the plurality of substitution items and corresponding rank; and 
a process comparison engine communicatively coupled to the communications interface and the non-transitory memory, wherein the process comparison engine is configured to: 
obtain, via the communications interface over the one or more networks and from the computing device associated with the particular store performance data associated with the set of operations, the order data, the substitution data, and the particular store, the performance data indicating at least a performance of the system implementing the set of operations during the first time interval; and 
based on performance data obtained from the computing device associated with the particular store, determine, for the particular store, one or more performance metrics associated with the system; and 
wherein the substitution identification engine is configured to utilize, at a second time interval, the one or more performance metrics, when implementing the set of operations that generates, for a next customer of the plurality of customers, a preference score of at least one substitution item in the plurality of substitution items. 

Step 2A Prong 1: Does the claim recite an abstract idea?
Accordingly, the claims recite the abstract idea (emphasized limitations above) of recommending product substitutions. The above limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions by reciting advertising, marketing or sales activities or behaviors. 
Dependent claims 2-5 and 7 recite the same abstract ideas identified in claim 1. 


Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 1-5 and 7 recite the additional elements (de-emphasized limitations above) of  a system comprising: a communications interface configured to communicate, over one or more networks, with a computing device associated with each of a plurality of customers of an e-commerce platform, and a plurality of computing systems associated with a plurality of stores, each of the plurality of computing systems including one or more other computing devices; a non-transitory memory resource storing instructions; a database; one or more processors coupled to the communications interface and the memory resource, the one or more processors being configured to execute the instructions; a computing device; a substitution identification engine communicatively coupled to the non-transitory memory and the database, the substitution identification engine configured to; a customer understanding model configured to generate; training the customer understanding model; and the customer understanding model is configured to execute a set of operations; a process comparison engine communicatively coupled to the communications interface and the non-transitory memory, wherein the process comparison engine is configured to; the substitution identification engine is configured to utilize. Examiner notes that the substitution identification engine, customer understanding model, and process comparison engine are not defined in structural terms in the Specification, and will therefore be interpreted as software implemented by a generic computer system. The computer system component steps are recited at a high-level of generality (i.e., a plurality of networked computer systems) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to: (i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field; (ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; (iii) effect a transformation or reduction of a particular article to a different state or thing; or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application, and the claim is directed to an abstract idea. 
Dependent claims 2-5 and 7 are not integrated into a practical application based on the same analysis as for claim 1 above.

Claim 8:
The claim recites a computer-implemented method comprising: 
receiving, by a processor and from a computing device of a first customer of a plurality of customers of an online platform, order data, the order data including data indicative of at least 4Atty. Docket No. 6162US01 (R3014-12800) one item ordered by the first customer and location data indicating a location of a particular store of a plurality of stores, each of the plurality of stores being associated with a computing system and each computing system including one or more computing devices; 
obtaining, from a database, item attribute data associated with the at least one item, the item attribute data corresponding to a characteristic of the at least one item and a common characteristic of a plurality of substitution items; 
obtaining, from a database, customer attribute data identifying preferences of the first customer; 
during a first time interval, implementing, by a substitution identification engine, a customer understanding model configured to generate a preference score for each substitution item of the plurality of substitution items, the preference score indicating a likelihood that the first customer will accept one of the plurality of substitution items as a replacement for the item ordered by the first customer, wherein the customer understanding model is trained using a training feature set including a customer's purchase behavior over a first predetermined time period and a training target set including a customer's purchase behavior over a second predetermined time period, wherein the customer understanding model is configured to execute a set of operations including: 
determining, by the processor, a preference score for each substitution item in the plurality of substitution items based on the item attribute data and the customer attribute data;  
ranking, by the processor, each substitution item in the plurality of substitution items based on the preference scores; 
obtaining item title data that corresponds to characteristics of the plurality of substitution items; 
determining a relevance score for each substitution item in the plurality of substitution items based on the item title data, the relevance score indicating a relevancy between the item ordered by the first customer and the respective substitution item; 
determining an overall substitution score by combining the relevance score and the preference score; 
transmitting, by the processor and to a computing device associated with the particular store, the order data along with substitution data that includes information identifying each substitution item in the plurality of substitution items and corresponding rank; 
obtaining, from the computing device associated with the particular store, performance data associated with the set of operations, the order data, the substitution data, and the particular store, the performance data indicating at least a performance of the system implementing the set of operations during the first time interval; 
based on the performance data obtained from the computing device associated with the particular store, determining, for the particular store by a process comparison engine, one or more performance metrics; and 
at a second time interval, utilizing, by the substitution identification engine, the one or more performance metrics, when implementing the set of operations that generates, for a next customer of the plurality 5Atty. Docket No. 6162US01 (R3014-12800) of customers, a preference score of at least one substitution item in the plurality of substitution items. 



Step 2A Prong 1: Does the claim recite an abstract idea?
Claim 8 recites substantially similar limitations regarding the abstract idea as claim 1, and therefore the abstract idea recited in claim 8 is the same abstract idea recited in claim 1 (as analyzed above). 
Dependent claims 9-12 and 14 recite the same abstract ideas identified in claim 8. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 8-12 and 14 recite the additional elements (de-emphasized limitations above) of a processor; a computing device of a first customer of a plurality of customers of an online platform; a plurality of stores being associated with a computing system and each computing system including one or more computing devices; a database; a substitution identification engine; a customer understanding model configured to generate; training the customer understanding model; the customer understanding model is configured to execute a set of operations; and a process comparison engine. Examiner notes that the substitution identification engine, customer understanding model, and process comparison engine are not defined in structural terms in the Specification, and will therefore be interpreted as software implemented by a generic computer system. The computer system component steps are recited at a high-level of generality (i.e., a plurality of networked computer systems) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to: (i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field; (ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; (iii) effect a transformation or reduction of a particular article to a different state or thing; or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application, and the claim is directed to an abstract idea. 
Dependent claims 9-12 and 14 are not integrated into a practical application based on the same analysis as for claim 8 above.

Claim 15:
The claim recites a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor, cause a device to perform operations comprising: 
receiving, from a computing device of a first customer of a plurality of customers of an online platform, order data, the order data including data indicative of at least one item ordered by the first customer and location data indicating a location of a particular store of a plurality of stores, each of the plurality of stores being associated with a computing system and each computing system including one or more computing devices; 
obtaining item attribute data associated with the at least on item, the item attribute data corresponding to a characteristic of the at least one item and a common characteristic of a plurality of substitution items; 
obtaining customer attribute data identifying preferences of the first customer; 
during a first time interval, implementing, by a substitution identification engine, a customer understanding model configured to generate a preference score for each substitution item of the plurality of substitution items, the preference score indicating a likelihood that the first customer will accept one of the plurality of substitution items as a replacement for the item ordered by the first customer, wherein the customer understanding model is trained using a training feature set including a customer's purchase behavior over a first predetermined time period and a training target set including a customer's purchase behavior over a second predetermined time period, wherein the customer understanding model is configured to execute a set of operations including: 
determining a preference score for each substitution item in the plurality of substitution items based on the item attribute data and the customer attribute data;  
ranking each substitution item in the plurality of substitution items based on the preference scores; 
obtaining item title data that corresponds to characteristics of the plurality of substitution items; 
determining a relevance score for each substitution item in the plurality of substitution items based on the item title data, the relevance score indicating a relevancy between the item ordered by the first customer and the respective substitution item; and 
determining an overall substitution score by combining the relevance score and the preference score; 
transmitting, to a computing device associated with the particular store, the order data along with substitution data that includes information identifying each substitution item in the plurality of substitution items and corresponding rank; 
obtaining, from the computing device associated with the particular store, performance data associated with the set of operations, the order data, the substitution data, and the particular store, the performance data indicating at least a performance of the system implementing the set of operations during the first time interval; 
based on performance data obtained from the computing device associated with the particular store, determining, for the particular store by a process comparison engine, one or more performance metrics; and 
at a second time interval, utilizing, by the substitution identification engine, the one or more performance metrics, when implementing the set of operations that generates, for a next customer of the plurality of customers, a preference score of at least one substitution item in the plurality of substitution items.

Step 2A Prong 1: Does the claim recite an abstract idea?
Claim 15 recites substantially similar limitations regarding the abstract idea as claim 1, and therefore the abstract idea recited in claim 15 is the same abstract idea recited in claim 1 (as analyzed above). 
Dependent claims 16-18 and 20 recite the same abstract ideas identified in claim 15. 
Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 15-18 and 20 recite the additional elements (de-emphasized limitations above) of a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor, cause a device to perform operations; a computing device of a customer of an online platform; a plurality of stores associated with a computing system and each computing system including one or more computing devices; a substitution identification engine; a customer understanding model configured to; training a customer understanding model; the customer understanding model is configured to execute a set of operations; and a process comparison engine. Examiner notes that the substitution identification engine, customer understanding model, and process comparison engine are not defined in structural terms in the Specification, and will therefore be interpreted as software implemented by a generic computer system. The computer system component steps are recited at a high-level of generality (i.e., a plurality of networked computer systems) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to: (i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field; (ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; (iii) effect a transformation or reduction of a particular article to a different state or thing; or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application, and the claim is directed to an abstract idea. 
Dependent claims 16-18 and 20 are not integrated into a practical application based on the same analysis as for claim 15 above.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In the case of system claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II)) including:
receiving or transmitting data over a network (e.g., a networked system where a plurality of customer computing devices, an e-commerce platform, and a plurality of store computing receive and transmit data between each other; receiving order data from a customer computing device over the network; obtaining item attribute data; obtaining customer attribute data; transmitting order data over the network to a store computing device; and obtaining performance data from a store computing device over the network) see Symantec, TLI Communications, OIP Techs
storing and retrieving information in memory (e.g., storing attribute data in a database, and obtaining attribute data from the database) see Versata, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 1 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claim 8 is a method reciting similar functions as claim 1, and does not qualify as eligible subject matter for similar reasons.  
Claim 15 is a computer program product comprising a computer readable medium reciting similar functions as claim 1, and does not qualify as eligible subject matter for similar reasons.  
Claims 2-5 and 7, 9-12 and 14, and 16-18 and 20 are dependencies of claims 1, 8, and 15. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment, including:
a trained customer understanding model (recited at this level of generality, the trained model amounts to a generic computer function)
a store order management device (further limiting the device does not make the abstract idea less abstract)
an e-commerce platform (further limiting the device does not make the abstract idea less abstract). 





















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2010/0114665 A1 to Stengard, [Abstract] discussing training a first cluster model on customer demographic data, training a second cluster model on customer purchasing pattern data, and generating a customer recommendation based on membership in the first and second cluster models in response to a query from a user interface. Stengard does not teach the claims as a whole.                                                                                                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN SUTCH JR. whose telephone number is (469)295-9224. The examiner can normally be reached M-F 10am - 7pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa (Marissa) Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORMAN DONALD SUTCH JR./Examiner, Art Unit 3684   

/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3684